IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


AURORA LOAN SERVICING, LLC,              : No. 29 EAL 2017
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
CRYSTAL M. STEPHENS,                     :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.